Title: From Alexander Hamilton to Ebenezer Stevens, 4 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir:
            New York November 4th. 1799
          
          It is proper, from the particular situation of General Wilkinson, that his expences should be defrayed by the government. I have therefore to request that you will, without delay, provide sea stores for him and his suite. Relying on the delicacy of the General I refer you to him for a particular designation of the articles.
          You will find, in the Return of Articles necessary for Captain Littlefield’s company, an enumeration of Carpenters and Blacksmith’s tools. I do not think it expedient however that these articles should be furnished except under a general arrangement embracing the whole of the corps of Artillerists. As no Arrangement of this kind exists it will be proper to pass over the demand in the present case. You will however furnish those articles of the Quarter Master’s Department which may be necessary for the immediate comfort of the troops within the regulations heretofore prescribed.
          Be careful to ascertain the number of Articles which the company possess, and to supply such only as are requisite to make up the deficiency—
          With great consideration I am, Sir yr. obt. Srt
          
            A Hamilton
          
          Genl Stevens
        